Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US 2016/052348, filed on 09/16/2016.
Claims 1, 3-4, 7, 9-14, 17, 19-21, 24 and 25 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 01/11/2021), Applicants filed a response, and an amendment on 03/03/2021, amending claim 21 is acknowledged.
Claims 24 and 25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Claims 1, 3-4 7, 9-14, 17, 19-20 and 21 are present for examination.

 Applicants' arguments filed on 03/03/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

New-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4 7, 9-14, 17, 19-20 and 21  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in the recitation “addition” in the context of antimicrobial peptide to lysin polypeptide, which is confusing. The metes and bounds of the term “addition” are not clear to the Examiner. It is not clear whether said phrase “addition” meant addition of a peptide linker to lysin polypeptide by chemical method or addition of a nucleotide sequence encoding the peptide in frame with the lysin polypeptide as fusion protein, which are unknown, rendering the metes and bounds of the term unclear. The Examiner requests clarification. 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1, 3-4 7, 9-14, 17, 19-20 and 21 under 35 U.S.C. 103 before the effective filing date as being unpatentable over Schuch et al. (Bacteriophage lysin and 

New-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1, 3-4 7, 9-14, 17, 19-20 and 21 are rejected under 35 U.S.C. 103 before the effective filing date as being unpatentable over Lavigne et al. (Antimicrobial agents. US 2012/0189606 A1, publication 07/26/2012, see IDS), in view of Herrmann et al. (Colistin-Tobramycin Combinations Are Superior to Monotherapy Concerning the Killing of Biofilm Pseudomonas aeruginosa. JID 2010:202: 1585-1592, see PTO892) and Uchiyama et al. (Characteristics of a novel Pseudomonas aeruginosa bacteriophage, PAJU2, which is genetically 
Claim 1 is drawn to under Broadest Reasonable Interpretation (BRI) as a method for treating a subject afflicted with a Gram-negative bacterial infection of respiratory tract tissue in which pulmonary surfactant is present, the method comprising regardless of order the following steps: a.    administering to the subject a first amount of an antibiotic having antibacterial activity against the Gram-negative bacteria responsible for the infection which activity is inhibited by the pulmonary surfactant; b.    co-administering to the subject a second amount of a lysin polypeptide, said lysin polypeptide having activity against the Gram-negative bacteria responsible for the infection; wherein said first and second amount in combination are effective to kill the Gram-negative bacteria responsible for the infection and thereby treat the infection in the respiratory tract tissue., and wherein the lysin polypeptide is not modified by addition of an antimicrobial peptide.
Lavigne et al. teach an antimicrobial agents or medicament or a pharmaceutical composition against Gram-negative bacterial infection in an animal subject using phage endolysin polypeptide, an endolysin KZ144 derived from Pseudomonas aeruginosa phage ϕKZ, and/or EL188 derived from Pseudomonas putida phage, with an N-terminal peptidoglycan binding domain and C-terminal catalytic domain having the activity of degrading the cell wall of Gram-negative bacteria including Pseudomonas aeruginosa PAO1 strain, and Enterobacteriaceae, in particular, using unmodified endolysin and modified endolysin including a fusion proteins comprising a endolysin enzyme polypeptide, an endolysin KZ144 also called gp144, and/or endolysin EL188, also called gp188 having the activity of degrading the cell wall of Gram-negative bacteria including Pseudomonas aeruginosa PAO1 strain and Lavigne et al. indeed teach administering antibiotic in the human or animal subject alone in a suboptimal dose (for claims 1, 10 and 11) or in combination with the lysin protein, which are effective to kill the gram negative bacteria, however, the lysin endolysin KZ144/gp144 and EL188/gp188 is capable of killing the 
Lavigne et al. do not teach effectively treating Gram-negative bacterial infection using said lysin polypeptide with antibiotics (for claim 1), however, it is obvious to a skilled artisan to apply same lysin or endolysin for treating Gram-negative bacterial infection in a mammalian subject following the teachings of Lavigne et al. Lavigne et al. also do not teach the antibiotic is cyclic lipopeptide or aminoglycoside (for claim 4), the antibiotic is tobramycin (for claims 9 and 20) or colistin (for claim 19); and lysin polypeptide is GN4 of SEQ ID NO: 8 (for claim 21).
However, Herrmann et al. teach aminoglycosides types of antibiotic Colistin-Tobramycin Combinations Are Superior to Monotherapy Concerning the Killing of Biofilm Pseudomonas aeruginosa and further teach that colistin-tobramycin combinations are more efficient than respective single antibiotics for killing P. aeruginosa in biofilms in vitro, and they significantly reduced P. aeruginosa cell counts in a rat lung infection model and in patients with cystic fibrosis (see, abstract, Fig. 2 and 4). Hermann et al. do not teach using lysin polypeptide GN4 of SEQ ID NO: 8 (for claim 21) of the instant application.
 However, Uchiyama et al. teach an isolated endolysin protein isolated from a novel Pseudomonas aeruginosa bacteriophage, PAJU2, and mixed with a buffer, a solution, for further analysis, wherein said endolysin of Pseudomonas aeruginosa bacteriophage, having 100% amino 
RESULT 1
B5WZU3_BPPAJ
ID   B5WZU3_BPPAJ            Unreviewed;       144 AA.
AC   B5WZU3;
DT   25-NOV-2008, integrated into UniProtKB/TrEMBL.
DT   25-NOV-2008, sequence version 1.
DT   16-JAN-2019, entry version 37.
DE   SubName: Full=Putative endolysin {ECO:0000313|EMBL:BAG75011.1};
OS   Pseudomonas phage PAJU2.
OC   Viruses; dsDNA viruses, no RNA stage; Caudovirales; Siphoviridae.
OX   NCBI_TaxID=504346 {ECO:0000313|EMBL:BAG75011.1, ECO:0000313|Proteomes:UP000001041};
OH   NCBI_TaxID=287; Pseudomonas aeruginosa.
RN   [1] {ECO:0000313|EMBL:BAG75011.1, ECO:0000313|Proteomes:UP000001041}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=PAJU2 {ECO:0000313|EMBL:BAG75011.1};
RX   PubMed=19010363; DOI=10.1016/j.virusres.2008.10.005;
RA   Uchiyama J., Rashel M., Matsumoto T., Sumiyama Y., Wakiguchi H.,
RA   Matsuzaki S.;
RT   "Characteristics of a novel Pseudomonas aeruginosa bacteriophage,
RT   PAJU2, which is genetically related to bacteriophage D3.";
RL   Virus Res. 139:131-134(2009).
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; AP009624; BAG75011.1; -; Genomic_DNA.
DR   RefSeq; YP_002284361.1; NC_011373.1.
DR   ProteinModelPortal; B5WZU3; -.
DR   CAZy; GH24; Glycoside Hydrolase Family 24.
DR   GeneID; 6989663; -.
DR   KEGG; vg:6989663; -.
DR   OrthoDB; 8318at10239; -.
DR   Proteomes; UP000001041; Genome.
DR   GO; GO:0003796; F:lysozyme activity; IEA:InterPro.
DR   GO; GO:0016998; P:cell wall macromolecule catabolic process; IEA:InterPro.
DR   GO; GO:0044659; P:cytolysis by virus of host cell; IEA:InterPro.
DR   GO; GO:0009253; P:peptidoglycan catabolic process; IEA:InterPro.
DR   CDD; cd00737; endolysin_autolysin; 1.
DR   InterPro; IPR033907; Endolysin_autolysin.
DR   InterPro; IPR002196; Glyco_hydro_24.
DR   InterPro; IPR023346; Lysozyme-like_dom_sf.
DR   Pfam; PF00959; Phage_lysozyme; 1.
DR   SUPFAM; SSF53955; SSF53955; 1.
PE   4: Predicted;
KW   Complete proteome {ECO:0000313|Proteomes:UP000001041};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001041}.
SQ   SEQUENCE   144 AA;  16200 MW;  1C6E2BCBC24858EC CRC64;

  Query Match             100.0%;  Score 734;  DB 41;  Length 144;
  Best Local Similarity   100.0%;  
  Matches  144;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRTSQRGIDLIKSFEGLRLSAYQDSVGVWTIGYGTTRGVTRYMTITVEQAERMLSNDIQR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRTSQRGIDLIKSFEGLRLSAYQDSVGVWTIGYGTTRGVTRYMTITVEQAERMLSNDIQR 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FEPELDRLAKVPLNQNQWDALMSFVYNLGAANLASSTLLKLLNKGDYQGAADQFPRWVNA 120

Qy        121 GGKRLDGLVKRRAAERALFLEPLS 144
              ||||||||||||||||||||||||
Db        121 GGKRLDGLVKRRAAERALFLEPLS 144


	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lavigne et al. Herrmann et al. and Uchiyama et al. to substitute fusion lysin protein KZ144 of Lavigne et al. with the endolysin GN4 of SEQ ID NO: 8 of Uchiyama et al. for treating against gram-negative bacterial infection of Pseudomonas aeruginosa as taught by Uchiyama et al. and using aminoglycoside antibiotic  Colistin-or Tobramycin alone of Hermann et al. or in combination with lysin or endolysin GN4 of SEQ ID NO: 8 of Lavigne et al. or Uchiyama et al. for treating Pseudomonas infection in human or animal model of as taught by Lavigne et al. and modify Lavigne et al. in view of the teaching of Uchiyama et al. and Herrmann et al. to kill gram-negative P. aeruginosa infection for treating a mammal infected with  gram-negative P. aeruginosa in the respiratory tract or lung as taught by Lavigne et al. to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to eliminate gram-negative bacterial infections by using endolysin plus additional antibiotics including Colistin-or Tobramycin,  which is pharmaceutically, therapeutically commercially, industrially and financially beneficial. 
One of ordinarily skilled artisan would have had a reasonable expectation of success because Schuch et al. and Lavigne et al. teach a successful method of treating Gram-negative or Gram-positive bacterial infection using lysin or endolysin polypeptide in combination with antibiotics, and Uchiyama et al. successfully produce an isolated endolysin protein derived from 
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Maintained-Double Patenting Rejections (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

The previous rejection of Claims  1, 3-4 7, 9-14, 17, 19 and 20 of provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-13, 16, 17-18 and 19 of copending Application No. 16/924,681 (USPGPUB 20200376096) is maintained as discussed previously and for the following reasons.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope. 
Claims of the instant application are drawn to a method for treating a subject afflicted with a Gram-negative bacterial infection of respiratory tract tissue in which pulmonary surfactant is present, the method comprising regardless of order the following steps: a.    administering to the subject a first amount of an antibiotic having antibacterial activity against the Gram-negative bacteria responsible for the infection which activity is inhibited by the pulmonary surfactant; b.    co-administering to the subject a second amount of a lysin polypeptide, said lysin polypeptide Pseudomonas aeruginosa, wherein the antibiotic is colistin, wherein the antibiotic is tobramycin.
The claims of the co-pending application are drawn to a pharmaceutical composition comprising an effective amount of an isolated lysin polypeptide comprising an amino acid sequence having at least 80% or at least 85% or at least 90% or at least 95% identity to a polypeptide sequence selected from the group consisting of SEQ ID NO: 1- SEQ ID NO: 10, or a fragment thereof having lysin activity, wherein the lysin polypeptide inhibits the growth, or reduces the population, or kills P. aeruginosa and optionally at least one other species of Gram negative bacteria; and a pharmaceutically acceptable carrier, wherein said lysin polypeptide or fragment is present in an amount effective to inhibit the growth, to reduce the population, or to kill P. aeruginosa and optionally at least one other species of Gram negative bacteria,  which is a solution, a suspension, an emulsion, an inhalable powder, an aerosol, or a spray, wherein the pharmaceutical composition of claim 2 further comprising one or more antibiotics suitable for the treatment of Gram-negative bacteria.  A method of inhibiting the growth, or reducing the population, or killing of at least one species of Gram-negative bacteria, the method comprising contacting the bacteria with a composition of claim 1 wherein the lysin polypeptide has the property of inhibiting the growth, or reducing the population, or killing P. aeruginosa and optionally at least one other species of Gram-negative bacteria. A method of treating a bacterial infection caused by a Gram-negative bacteria selected from the group consisting of P. aeruginosa and optionally one or more additional species of Gram-negative bacteria, comprising administering to a subject diagnosed with, at risk for, or exhibiting symptoms of a bacterial infection, a composition of claim 1, wherein at least one species of Gram-negative bacteria is selected from the group consisting of Pseudomonas aeruginosa, Klebsiella spp., Enterobacter spp., Escherichia coli, Citrobacter freundii, Salmonella typhimurium, Yersinia pestis, and Franciscella tulerensis, wherein the Gram-negative bacterial infection is an infection caused by Pseudomonas aeruginosa.  A method of treating a topical or systemic pathogenic bacterial infection caused by a Gram-negative bacteria selected from the group consisting of P. aeruginosa and optionally one or more additional species of Gram-negative bacteria in a subject, comprising administering to a subject composition of claim 1. A method of preventing or treating a bacterial infection comprising co-administering to a subject diagnosed with, at risk for, or exhibiting symptoms of a bacterial infection, a combination of a first effective amount of the composition of claim 1, and a second effective amount of an antibiotic suitable for the treatment of Gram-negative bacterial infection, wherein the antibiotic is selected from one or more of ceftazidime, cefepime, cefoperazone, ceftobiprole, ciprofloxacin, 
Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1, 3-4 7, 9-14, 17, 19 and 20 of the instant application or alternatively render them obvious.  Alternatively, claims 1, 3-4 7, 9-14, 17, 19 and 20 cannot be considered patentably distinct over claims  of the reference co-pending application when there is specifically disclosed embodiment in the instant application that falls within the scope of claims  of 1-4, 11-13, 16, 17-18 and 19 of copending Application No. 16/924,681 (USPGPUB 20200376096), i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims  1-4, 11-13, 16, 17-18 and 19 of copending Application No. 16/924,681 (USPGPUB 20200376096). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Arguments:
Applicants argue that this provisional rejection be held in abeyance until allowable subject matter from both applications have been determined.
Response:
Applicant’s arguments have been fully considered but are not deemed persuasive to overcome the rejection on ODP (Provisional) issues because no terminal disclaimer (TD) has yet been filed, and thus, the rejection is maintained.

Conclusion
Status of the claims:
Claims 1, 3-4 7, 9-14, 17, 19-20 and 21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9:00 AM-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656